DETAILED ACTION
The following Notice of Allowability is in reply to the Response filed 12/17/2020 (“Dec. Resp.”). In the Dec. Resp., claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/29/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,506,461 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments and Amendments
The previously presented claim rejections under 35 U.S.C. § 112(b), and objections to the specification (i.e., the abstract) and claims are withdrawn in light of the claim amendments submitted in the Dec. Resp. and in the Examiner’s Amendment below.

The previously presented double patenting claim rejections are withdrawn in light of the Terminal Disclaimer that was filed on 12/29/2020 and accepted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with H. Kenneth Prol (50,809) on 12/29/2020.

The application has been amended as follows:
Claim 1, at about lines 7-8, 
“a processor at the first gateway executing code instructions to:[[to]] calculate a traffic factor value for reach of the plurality of gateways based on the”

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or suggests, either alone or in combination, all of the limitations as they are recited as whole in at least independent claims 1, 8, and 15.
Claim 1 is directed to an information handling system of a first gateway access point in a wireless system comprising at least one wireless adapter and a processor for executing code instructions. Claim 8 is directed to a method of adaptively identifying a most effective sink gateway within a wireless network comprising steps that are virtually identical to the functions performed by the information handling system of claim 1. And claim 15 is directed to an information handling system of a first sink gateway access point for selecting a most desirable sink gateway access point in a wireless 
Thus, taking claim 1 as a representative claim, none of the prior art of record teaches or suggests, either alone or when combined, all of the limitations when taken as a whole. An information handling system receives reply messages that include information used to calculate a plurality of traffic factor values describing a traffic flow at one or more gateways to a cloud computing resource. The actual traffic factor value is calculated based on this information and associated with respective gateways that sent the replies. A calculated traffic factor value is identified where available from a plurality of calculated traffic factor categories for each of the gateways, and based on the identified traffic factor value, a most desirable sink gateway is selected. The plurality of gateways are then instructed to end data bound for the cloud computing resource to the selected sink gateway for delivery to the cloud computing resource.
The closes prior art of record, U.S. Pat. Appl. Publ’n No. 2018/0352476, to He et al., describes selecting a most desired gateway from among a plurality of gateways based on performance metrics that were calculated and based on information received in replies. See Fig. 11, ¶¶ [0080-0082]. However, He teaches that the selected gateway is to be used by a mobile terminal to connect to a network resource; whereas the claimed invention requires remaining gateways to use the selected gateway as a sink gateway for sending data to a cloud computing resource. Also compare U.S. Pat. No. 10,560,320, to Shakimov et al., which describes selecting a gateway of a plurality of gateways for sending data to a network resource, including by “forwarding elements”. See Figs. 1-3, where a forwarding element is not a gateway, see Col. 1, lines 25-40.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n No. 2018/0352476 and U.S. Pat. No. 10,560,320, as discussed above in the Allowable Subject Matter section; and U.S. Pat. Appl. Publ’n No. 2004/0136324, which describes optimal path selection in a network, but not necessarily best gateway selection for use by other gateways to access a network resource.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JOSHUA KADING/Primary Examiner, Art Unit 2413